The petitioner supposed at the time of levying his execu*76tions, there was no greater lien .upon the land than £100 and the interest thereof from the 20th of June, 1779. This land was appraised to the petitioner at the sum of his two executions, under the supposed inciunbrance of £100 only. After the petitioner had completed his levy on the land, Doud, with a design to defraud the petitioner, came to an agreement with Lane to admit there was still due on the mortgage about £400 and to relinquish all right and title to the equity of redemption, and surrender the mortgaged land to Lane, in satisfaction of what was then due. This agreement was carried into execution by the parties, according to the forms of law.
That at the time the petitioner levied his executions on this land there was not, nor had there been at any time after-wards, any other estate of Doud or Wells, which he could obtain: And that, in all these transactions, Lane acted for Isaac Rosevelt, of the city of New York; to whom he had conveyed, by deed of release, all his title to said lands.
It also appeared, that the payment made on the bond, and acknowledged by the receipt as lawful money, was in fact continental money, about seven-eighths depreciated.
The prayer of the petition was, that Lane and Rosevelt be compelled, under a suitable penalty, to quitclaim said land to the petitioner, on payment of the sum of £100 and the interest thereof from the 20th of June, 1779.
The court decreed, that the petitioner might redeem upon paying the amount of the mortgage moneys due, deducting the payment made by Doud, at the nominal sum.